(EX339D~1.HTM;1) EXHIBIT 10.2 OUTPARCEL SALE LETTER OF INTENT Date Processed: September 6, 2002 Mr. Thomas M. Wilson Tom Wilson and Associates, LLC 2920 Woodbine Hill Way Norcross, Georgia 30071 Re:	Outlot #4 - Pinetree Village Shopping Center City of Cumming, County of Forsyth, State of Georgia Dear Mr. Wilson: This letter of intent contains the basic terms under which JDN Development Company, Inc. ("Seller") would be willing to enter into a contract of sale with Mountain Bancshares, Inc. ("Buyer") regarding the purchase and sale of the Property (as defined below). Addressing business issues in a comprehensive manner at the outset expedites negotiation and finalization, and this letter of intent is intended as the first step in this process. It is only an expression of the basic terms and conditions to be incorporated in a formal written agreement. Neither party hereto may rely on this letter as creating any legal obligation of any kind. Part I - General Provisions 1.1 Basis Terms and Definitions: a. Seller: JDN Development Company Inc., a Delaware corporation. b. Buyer: Mountain Bancshares, Inc., a Georgia corporation. Buyer shall have the right to assign its interest in the Contract (as defined below), provided any such assignment shall not relieve Mountain Bancshares, Inc. of liability under the Contract. c. Property: Approximately 1.707 acres as described on Exhibit A attached hereto and as shown on the conceptual site plan as Outlot #4 on Exhibit B , attached hereto and made a part hereof ("Property"). d. Purchase Price: Eight Hundred Thousand and No/100 Dollars ($800,000.00) ("Purchase Price"). 1 e. Earnest Money: Within five (5) business days after execution of the Contract (as defined below) by Buyer and Seller, Buyer shall deliver to Metropolitan Title Agency, Inc. ("Escrow Agent"), Lakeside Office Complex, 1800 Water Place, Suite 236, Atlanta, Georgia 30339, Attn: Ray D. Zematrek, President, the sum of Ten Thousand and No/100 Dollars ($10,000.00) in earnest money ("Earnest Money"). The Earnest Money shall be held in an interest bearing account and disbursed by the Escrow Agent upon and subject to the terms of the Contract. At Closing (as defined below), the Earnest Money shall be applied to the Purchase Price. If the transaction does not close, the Earnest Money shall be disbursed in accordance with the Contract. f. Contract: Buyer and Seller shall execute and deliver a binding written contract ("Contract") for the purchase and sale of the Property not later than September 23, 2002 or the terms of this letter of intent shall cease to apply. The Contract shall be prepared by Seller, at its expense. g. Closing: Closing of the transactions described in the Contract ("Closing") shall occur on or before the expiration of the fifteenth (15th) day following the end of the Inspection Period unless otherwise agreed to in writing by the parties to the Contract. h. Settlement Statement At Closing, Buyer and Seller shall each execute and delivery to the other a settlement statement which outlines the financial terms of the transaction. i. Other Terms: The Property will be conveyed by limited warranty deed subject to the ECR (as defined below) and all matters of record.
